Citation Nr: 1749908	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  06-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hand and thumb disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1980 to June 1993 in the U.S. Marine Corps.  Thereafter, she had unverified active duty for training and/or inactive duty training in the Army Reserve/National Guard until March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In March 2011, the appellant testified before the undersigned Veterans Law Judge.  A transcript of that hearing has been added to the claims file.  

In an August 2011 Board decision and remand, the issues of service connection for a right hand and thumb disability, increased ratings for a scar of the right great toe and a scar of the right index finger, and a TDIU were remanded for additional development.  The Board also denied service connection for a left foot disability, a denial which was subsequently vacated by the U.S. Court of Appeals for Veterans Claims (Court) in February 2012.  

In a March 2013 rating decision, the Veteran was granted service connection for a left foot disability.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Pursuant to the Board's August 2011 remand order, the Veteran was issued a February 2017 statement of the case on the issues of entitlement to increased ratings for scars of the right great toe and right index finger.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  To date, the Veteran has not filed a VA Form 9 or other substantive appeal; thus, those issues are not perfected for adjudication by the Board.  


FINDINGS OF FACT

1.  A current disability of the right hand and thumb did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Symptoms of a right thumb or hand disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

3  The Veteran has been granted service connection for bilateral pes planus, with a single 30 percent rating; for a scar of the right index finger, with a 10 percent rating; for a scar of the right great toe, with a 10 percent rating; for hallux valgus of the right great toe with arthritis, status post osteotomy, with a 10 percent rating, and; for hallux valgus of the left foot, with a noncompensable rating.  Her combined rating is 50 percent.  

4.  Service-connected disabilities do not render the Veteran unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a right hand or thumb disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, there is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


Service connection - Right hand and thumb disability

The Veteran seeks service connection for a disability of the right thumb and/or hand.  She asserts she initially sustained such an injury in service, and has experienced continuous symptoms since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Considering first the service treatment records, the Veteran sought treatment in January 1983 for pain and swelling of the right thumb.  She reported injuring her right thumb during a volleyball game four days prior.  On objective examination, pain and tenderness of the right thumb were reported, along with limitation of motion.  The impression was of a soft tissue injury of the right thumb, and she was told to rest the digit for several days and return if needed.  Subsequent in-service periodic examination reports are negative for any diagnosis of or treatment for a right thumb disease or injury.  On physical examination in April 1993 for separation from active duty service, the Veteran was without any noted abnormalities of the right hand or thumb.  On a concurrent report of medical history, she denied any bone or joint abnormalities.  

In May 1993, however, while still on active duty, the Veteran sought treatment for a six week history of pain at the metacarpophalangeal joint of the right thumb.  An X-ray of the right thumb was negative for any abnormality, and physical examination of the right thumb was essentially within normal limits, without noted abnormality.  No disease or injury was diagnosed at that time.  She was given medication and told to return as needed.  Subsequent annual physical evaluations for reserve duty were negative for any abnormalities of the right hand or thumb.  

Thus, service treatment records indicate that while the Veteran sought treatment on two occasions during active duty service, in January 1983 and May 1993, for pain of the right thumb, she denied chronic symptomatology thereafter, including on multiple periodic physical examinations.  Additionally, an X-ray of the right thumb in 1993 was negative for any bony abnormality.  Based on these facts, the Board must conclude that these in-service injuries were acute and transitory, without chronic residuals.  Review of the record indicates that while degenerative joint disease was subsequently diagnosed, such a diagnosis was not rendered until approximately 2016, many years after the most recent period of active duty service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In November 2005, the Veteran sought VA treatment for right thumb pain.  She reported breaking her right thumb during service, with reported chronic right thumb pain since that time.  A prior February 2004 X-ray of the right thumb was noted to be negative, with no significant bony abnormality seen.  The Veteran again sought VA treatment for right thumb pain in April 2008.  On physical examination, no deformity of the thumb was noted, and X-rays of the right hand and thumb were negative.  The impression was of a normal right thumb.  

Based on these clinical treatment records, the Board finds that a chronic right thumb disability was not sustained in service.  While the Veteran has reported breaking her right thumb in service, a claim not substantiated within the service treatment records themselves, post-service treatment records, including X-rays, have been negative for any past or current fractures of the right thumb or hand.  Additionally, while the Veteran has reported intermittent pain right hand and thumb, pain, in and of itself, is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Thus, based on these facts, the Board must conclude that a chronic right thumb and/or hand disability was not sustained in service.  

Most recently, the Veteran was afforded a VA examination and opinion in December 2016.  The claims file was reviewed in conjunction with the examination.  After examining the Veteran, the examiner diagnosed degenerative joint disease of the right thumb.  Regarding the etiology of this disability, the examiner opined it would be "speculative" to suggest a causal nexus between the current degenerative joint disease of the right thumb and any in-service disease or injury.  In rendering an opinion, the examiner noted the length of time between the initial reported right thumb injury and the current diagnosis of degenerative joint disease of the right thumb.  

The Veteran has herself asserted that she has current disabilities of the right thumb or hand which had their onset during service.  The Board finds that the Veteran is competent to report such observable symptoms as a joint pain, but is not competent to provide a nexus with an in-service disease or injury, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The diagnosis and etiology of an orthopedic disability is based on medical evaluation and clinical testing by a competent expert, as any such disability is established by objective clinical findings.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Likewise, the Veteran's lay contentions have not later been substantiated by a competent expert.  Finally, the Veteran has not stated she is reporting competent evidence of a nexus as told to her by medical experts.  

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for a disability rating of the right hand or thumb is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU

The Veteran seeks a TDIU.  She asserts her service-connected disabilities prevent her from obtaining or maintaining gainful employment, and a TDIU is thus warranted.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

In the present case, the Veteran has been granted service connection for bilateral pes planus, with a single 30 percent rating; for a residual scar resulting from laceration of the right index finger, with a 10 percent rating; for a residual scar of the right great toe, associated with the postoperative arthritis of the right great toe, status post osteotomy, with a 10 percent rating; for hallux valgus of the right great toe with arthritis, status post osteotomy, with a 10 percent rating, and; for hallux valgus of the left foot, with a noncompensable rating.  Her combined rating is 50 percent.  As the Veteran does not have one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and a combined rating of 70 percent or higher, the schedular criteria for TDIU are not met.  

However, TDIU may be granted alternatively on an extraschedular basis under 38 C.F.R. § 4.16(b) if it is established that the Veteran is indeed unable to seek or maintain substantially gainful employment on account of his or her service-connected disabilities.

Review of the record indicates the Veteran has a high school diploma and post-service work experience as a postal clerk, security guard, data entry clerk, and a production worker at a bakery.  In August 2012, her claim for disability benefits from the Social Security Administration was denied.  In her application, she cited bilateral wrist sprains, disabilities for which service connection has not been granted, as her primary disabilities.  In December 2016, a VA examiner determined that while the Veteran's service-connected disabilities likely prohibited employment involving physical labor or prolonged standing, other types of employment were not prohibited.  The remainder of the record is without evidence that the Veteran's service-connected disabilities, in and of themselves, prohibit all forms of employment.  Further, as noted above, the Veteran's education and work history reflects the Veteran has a past history that includes non-physical employment.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of a TDIU on any basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for a right thumb and/or hand disability is denied.  

A TDIU is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


